Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by AMURU et al. (US 2020/0296656).
With regard claim 9, AMURU et al. discloses a method for determining paging location or camping location applied to a network-side device (para.12), comprising:
determining information of a first location on which a UE camps or receives a paging message, wherein the information of the first location indicates a location of a bandwidth part (BWP) or a beam (para.12, where transmitting, to a user equipment (UE), a master information block (MIB) including initial downlink bandwidth part (BWP) configuration information; and para.76, where the UE receiving frequency location (the first location) of a PRB … using at least one of the RMSI … from the base station); and 
sending the paging message on a corresponding BWP or beam according to the information of the first location (para.12, where transmitting, to the UE, Remaining Minimum System Information (RMSI) including initial uplink bandwidth part (BWP) configuration information, wherein the RMSI is transmitted based on the initial downlink bandwidth part (BWP) configuration information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over AMURU et al. (US 2020/0296656) in view of MURRAY et al. (US 2020/0404617).
With regard claim 1, AMURU et al. discloses a method for determining paging location or camping location, applied to a user equipment (UE) (Fig.4 step 400 and para.215), comprising:
determining information of a first location on which the UE camps or receives a paging message (Fig.4 step 410 and para.216 and para.74-76, where receiving frequency locations of a PRB associated with the common PRB indexing, for DL BWP and the UL BWP using at least one of the RMSI and the RRC message from the base station; para.245 and 330, where UE 200 receiving paging from gnb 100), wherein the information of the first location indicates a location of a bandwidth part (BWP) or a beam (Fig.4 step 420 and para.217 and para.191); and
camping on or receiving the paging message on a corresponding BWP (para.245 and 330, where UE 200 receiving paging from gnb 100) or beam according to the information of the first location (Fig.4 step 430 and para.218).
AMURU et al. all of the subject matter as described in the above paragraph except for specifically teaching wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or an dedicated message; and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information.
	However, MURRAY et al. further teaches wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or a dedicated message (para.7 and 15, where the Paging may also operate with UE assistance in providing beam or other information to a gNB. For example, a paging indication may trigger a UE to respond with a preamble (i.e. a broadcast message or a dedicated message) transmission.); and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information (para.7-9, where the gNB may transmit the paging message on beams and BWPs where the preamble is received) in order to reducing signaling load in the cell and the signaling overhead (para.8-9). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the determining the information of the first location on which the UE camps or receives a paging message comprises: receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or an dedicated message; and determining the information of the first location on which the UE camps or receives the paging message according to the assistance information as taught by MURRAY et al. (para.7-9), into AMURU’s method (Fig.4) so as to reducing signaling load in the cell and the signaling overhead.
With regard claim 3, AMURU et al. all of the subject matter as described in the above paragraph except for specifically teaching wherein the assistance information comprises: information of a second location which allows camping or sending the paging message thereon.
However, MURRAY et al. further teaches wherein the assistance information comprises: information of a second location which allows camping or sending the paging message thereon (para.458 and 466, where in UE assisted paging, UL resources are used for feedback on location) in order to reduce the number of false responses (para.458). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the assistance information comprises: information of a second location which allows camping or sending the paging message thereon as taught by MURRAY et al. (para.406, 458 and 466) into AMURU’s method (Fig.4) so as to reduce the number of false responses.
With regard claim 4, the modified circuit of AMURU et al. and MURRAY et al. further teaches wherein the assistance information further comprises arbitrary combination of one or more of: a paging weight of a BWP or a beam which allows sending the paging message thereon (para.406 and 407, where at step 2 of FIG. 54, if paged, the UE may report paging assistance information that may be used by the network to optimize the transmission of the Paging Message (e.g., determine the best DL TX beam(s) to use for transmission of the Paging Message).)
With regard claim 10, AMURU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location of a BWP or beam on which the UE camps or receives the paging message, wherein the assistance information is contained in a broadcast message or a dedicated message.
	However, MURRAY et al. further teaches sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location of a BWP or beam on which the UE camps or receives the paging message (para.7, where the Paging may also operate with UE assistance in providing beam or other information to a gNB. For example, a paging indication may trigger a UE to respond with a preamble (i.e. a broadcast message or a dedicated message) transmission.), wherein the assistance information is contained in a broadcast message or a dedicated message (para.7-9, where the gNB may transmit the paging message on beams and BWPs where the preamble is received) in order to reducing signaling load in the cell and the signaling overhead (para.8-9).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location of a BWP or beam on which the UE camps or receives the paging message, wherein the assistance information is contained in a broadcast message or an dedicated message as taught by MURRAY et al. (para.7-9), into AMURU’s method (Fig.4) so as to reducing signaling load in the cell and the signaling overhead.
With regard claim 12, AMURU et al. all of the subject matter as described in the above paragraph except for specifically teaching wherein the assistance information comprises: information of a second location which allows camping or sending the paging message thereon.
However, MURRAY et al. further teaches wherein the assistance information comprises: information of a second location which allows camping or sending the paging message thereon (para.458 and 466, where in UE assisted paging, UL resources are used for feedback on location) in order to reduce the number of false responses (para.458). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the assistance information comprises: information of a second location which allows camping or sending the paging message thereon as taught by MURRAY et al. (para.458 and 466) into AMURU’s method (Fig.4) so as to reduce the number of false responses.
With regard claim 13, the modified circuit of AMURU et al. and MURRAY et al. further teaches wherein the assistance information further comprises arbitrary combination of one or more of: a paging weight of a BWP or a beam which allows sending the paging message thereon (para.406 and 407, where at step 2 of FIG. 54, if paged, the UE may report paging assistance information that may be used by the network to optimize the transmission of the Paging Message (e.g., determine the best DL TX beam(s) to use for transmission of the Paging Message).)
With regard claim 18, AMURU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a processor, a storage, and a computer program stored on the storage and capable of running on the processor.
	However, AMURU et al. further teaches a processor, a storage, and a computer program stored on the storage and capable of running on the processor (Fig.2 elements 240 and 250 and para.193 and 194) in order to process various instructions stored in the memory for handling the RLM using BWP configuration in the wireless communication system (para.193). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a processor, a storage, and a computer program stored on the storage and capable of running on the processor as taught by AMURU et al. (para.193 -194), into AMURU’s base station design so as to process various instructions stored in the memory for handling the RLM using BWP configuration in the wireless communication system.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over AMURU et al. (US 2020/0296656).
With regard claim 19, AMURU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a processor, a storage, and a computer program stored on the storage and capable of running on the processor.
	However, AMURU et al. further teaches a processor, a storage, and a computer program stored on the storage and capable of running on the processor (Fig.2 elements 240 and 250 and para.193 and 194) in order to process various instructions stored in the memory for handling the RLM using BWP configuration in the wireless communication system (para.193). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a processor, a storage, and a computer program stored on the storage and capable of running on the processor as taught by AMURU et al. (para.193 -194), into AMURU’s base station design so as to process various instructions stored in the memory for handling the RLM using BWP configuration in the wireless communication system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1-9, 8, 10-16 and 19 of U.S. Patent No. 11,229,005.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 11,229,005 and instant application recites the limitations—
U.S. Patent No. 11,229,005
Instant Application
Claim 1
A method for determining paging location or camping location, applied to a user equipment (UE), comprising:
Claim 1 
A method for determining paging location or camping location, applied to a user equipment (UE), comprising:
determining information of a first location on which the UE camps or receives a paging message, wherein the information of the first location indicates a location of a bandwidth part (BWP) or a beam; and 
determining information of a first location on which the UE camps or receives a paging message, wherein the information of the first location indicates a location of a bandwidth part (BWP) or a beam; and
camping on or receiving the paging message on a corresponding BWP or beam according to the information of the first location;
camping on or receiving the paging message on a corresponding BWP or beam according to the information of the first location;
wherein the determining the information of the first location on which the UE camps or receives a paging message comprises:
wherein the determining the information of the first location on which the UE camps or receives a paging message comprises:
receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or a dedicated message; and
receiving assistance information sent by a network-side device, the assistance information being contained in a broadcast message or a dedicated message; and

determining the information of the first location on which the UE camps or receives the paging message according to the assistance information;
determining the information of the first location on which the UE camps or receives the paging message according to the assistance information.
wherein the determining the information of the first location on which the UE camps or receives the paging message according to the assistance information comprises:
calculating frequency location information of one or more BWPs on which the UE camps or receives the paging message, according to one or more of: a UE identity, a paging cycle of UE, a number of BWPs which allow camping or sending the paging message thereon, and a camping weight or a paging weight of each BWP; or

selecting randomly frequency location information of a BWP from frequency location information of multiple BWPs which allow camping or sending the paging message thereon, as the frequency location information of the BWP on which the UE camps or receives the paging message; or

calculating spatial location information of one or more beams on which the UE camps or receives the paging message, according to one or more of: the UE identity, the paging cycle of UE, a number of beams which allow camping or sending the paging message thereon, and a camping weight or a paging weight of each beam; or

selecting randomly one piece of spatial location information from spatial location information of multiple beams which allow camping or sending the paging message thereon, as the spatial location information of the beam on which the UE camps or receives the paging message.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
Reference(s) US 2019/0149383 is cited because they are put pertinent to the method and apparatus for transmitting and receiving a DL channel on the basis of a subcarrier spacing for the DL channel, indicated by physical broadcast channel (PBCH) contents included in a synchronization signal block (SSB). However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633